Title: Enclosure: Anselm Bailey to Thomas Newton, Junior, 23 August 1791
From: Bailey, Anselm
To: Newton, Thomas, Jr.



Surry [Virginia] Augt. 23d 1791
Dr Friend,

Thine of the 26th. of last Mo. I received & set about with much chearfulness to comply with thy request, but thou’l be perhaps surprised at hearing that most of the people in these parts have got into such a spirit of Jealousy that they suspect some design unfavorable to them in every thing that is attempted of a public nature. “What are they going to Tax our Cloath too” was the reply of several, and as nothing I cou’d say in respect to the real intention wou’d satisfy, was inclined to think it would be best to decline the attempt. I suppose however that several of the neighbours make from three to four hundred yards of Clo. each year, which is mostly Cotton, a small proportion of it is mixt Cotton & Wool and Cotton & Flax but there is very little made that is all Wool or Flax. I am inclined to think that for ten Miles round me the avarage quantity of Clo. would be nearly two hundred yards to each Family. That at least 5/6 of all the cloth Shoes. & Stockings that are used in those Families are home made. The average price of which are nearly as follows. Cloth 2/- Shoes 5/6 or 6/- & Stockgs the same.…
Thy Friend
Anselm Bailey
